The offense is burglary; the punishment, confinement in the penitentiary for two years,
We find in the record a document denominated a "statement *Page 212 
of facts." It bears no certificate showing the approval of the trial judge. To warrant the consideration of the statement of facts, the approval of the trial judge is imperative. Steel v. State, 5 S.W.2d 517.
In the absence of a statement of facts we are unable to appraise the bills of exception.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.